         Case 1:20-cr-10228-PBS Document 61 Filed 01/31/21 Page 1 of 7



                       UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA,             ) No. 20-10228-PBS
                                      )
                       Plaintiff      )
            v.                        )
                                      )
RICARDO ACEVEDO                       )
                       Defendant.     )
______________________________________)

         EMERGENCY MOTION FOR RELIEF FROM CRUEL AND UNUSUAL
           PRE-TRIAL DETENTION CONDITIONS IN VIOLATION OF
                        THE EIGHTH AMENDMENT1


     COMES NOW DEFENDANT RICARDO ACEVEDO, by and through his

attorney of record, and moves this Honorable Court to immediately,

and for good cause, address and remedy the cruel and unusual

conditions Mr. ACEVEDO is suffering while in pre-trial detention at

Plymouth County House of Corrections.

     This    motion    is   made    on   the    ground      that   Mr.   ACEVEDO   is

currently suffering from the deadly Covid-19 Virus and is being

detained in a dangerous medically and psychologically adverse

living situation, a small double bunked cell with another ill

individual,     at    Plymouth     County      House   of    correction    that    is

violative of the Eighth Amendment.

     Counsel prefaces this motion with an admission that he is not

a medical expert but is basing this motion on not only reports

readily available online but also on the client’s and family’s


     1
       “Excessive bail shall not be required, nor excessive fines
imposed, nor cruel and unusual punishments inflicted.”

                                         1
         Case 1:20-cr-10228-PBS Document 61 Filed 01/31/21 Page 2 of 7



psychological fear of what has occurred at Plymouth House of

Correction. Mr. ACEVEDO, respectfully requests the Court to appoint

an independent expert to review the Plymouth covid isolation

conditions such that will assure the Court that Mr. ACEVEDO’s

safety and well being will be maintained pending trial.                   See

Affidavit attached hereto.



Discussion

     Double celling covid positive individuals in small cells is

contrary      to    CDC      Guidelines,     medically    dangerous,      and

psychologically      cruel    by   placing   the   pre-trial   detainee    in

reasonable fear of death.2

     Mr. ACEVEDO is reportedly Covid 19 positive and currently

housed in Plymouth’s quarantine unit, H1. He is reportedly double

bunked3 with another Covid-positive individual.4            The H1 housing

unit is in violation of floor space requirements of Code of

Massachusetts Regulations, 105 CMR 451.321 according to the October



     2
       As of December 2020 over 1700 individuals have died of
covid in state and federal correctional institutions,
https://www.pbs.org/newshour/health/1-in-5-prisoners-in-the-us-ha
s-had-covid-19-1700-have-died.


     3
         In a bunk-bed...not with any spacing between.
     4
       It is unknown what was done by PCHC to determine the
positive status or to confirm it. Mr. ACEVEDO has not received
any medical evaluation by any doctor.. Only the PCR test.

                                       2
         Case 1:20-cr-10228-PBS Document 61 Filed 01/31/21 Page 3 of 7



2019 Inspection Report Massachusetts Department of Health and Human

Services5 for double celling.6 That unit was also in violation of

said provision in 2017 when only single celling was reported. See

Exhibits     A    and    B.   The      full        report    is   available     at

https://www.mass.gov/lists/2019-correctional-facility-inspection-

reports. 105 CMR 451.321 requires that double cells be at least 120

square    feet.   See   Exhibit   C.   It     is    also    unknown   whether   non

compliant ventilation issues have been corrected.

     CDC Guidelines also appear to require medical isolation for

Covid positive patients and that the institution: “[e]nsure that

individuals under medical isolation receive regular visits from

medical staff and have access to mental health services. The lack

of any medical evaluation, two daily checks from a nurse for the

entire unit and no access to mental health services can not

possibly comply with CDC guidelines.               Further, the CDC recommends:

that when placing covid 19 positive “cohorts” together, “[u]se

one large space for cohorted medical isolation rather than

several smaller spaces.” See CDC Guidelines, Exhibit D, page 18.7


     5
       This is the last Inspection report publically available
for Plymouth County House of Corrections although other
facilities were inspected in 2020.
     6
       The cell space is believed to be approximately 60 square
feet, 10 feet x 6 feet.
     7
       Although the Guidelines appear to allow for cohorts to be
isolated together, depending on what reports available online one
reads from different governmental entities, isolation has a
myriad of caveats, from not stopping isolation until all cohorts

                                        3
         Case 1:20-cr-10228-PBS Document 61 Filed 01/31/21 Page 4 of 7



     The unfortunate, and preventable,          deaths that occurred at

the Holyoke Soldiers Home are quite telling of the situation that

has fallen on Mr. ACEVEDO and other covid-positive pre-trial

inmates at PCHC who acquired the deadly covid virus through no

fault of their own. Although these inmates are not veterans

subject to Veteran’s Administration rules re: standard of care,

the medical requirements remain the same. “Isolation of suspected

and confirmed cases is required under the standard of care.” See

The COVID-19 Outbreak at the Soldiers’ Home in Holyoke An

Independent Investigation Conducted for the Governor of

Massachusetts June 2020, Pearlstein, Mark at 116 (emphasis

added).

https://www.mass.gov/doc/report-to-governor-baker-re-holyoke-sold

iers-home/download. It is only through isolation from other ill

covid positive inmate/patients, along with regular medical

attention, including mental health evaluation,8 does an

individual have a chance of facing down the virus.


are recovered (which places the first recovered individual in
further psychological and medical danger) to requiring six foot
spacing between cohorts, to constant antiseptic cleaning of the
living space. None of those caveats appeared to be addressed at
PCHC. Most reports advise against housing covid patients
together.
     8
       It is reported that one in five individuals with covid
suffer serious mental health consequences.
https://www.reuters.com/article/health-coronavirus-mental-illness
-int/one-in-five-covid-19-patients-develop-mental-illness-within-
90-days-study-idUSKBN27P35N


                                      4
         Case 1:20-cr-10228-PBS Document 61 Filed 01/31/21 Page 5 of 7



      WHEREFORE, Mr. ACEVEDO respectfully requests this Honorable

Court to hold a hearing to alleviate the dangerous health

conditions that Mr. ACEVEDO has been subjected to at PCHC, in

violation of the Eighth Amendment. One potential remedy is the

appointment of an independent medical expert to review the

isolation situation a t PCHC to determine if all CDC Guidelines

and appropriate medical standards of care are met.



Date: January 31, 2021                  Respectfully submitted,

                                            S/ Michael C. Bourbeau

                                              MICHAEL C. BOURBEAU, BBO # 545908
                                              80 Washington St., Bldg. K
                                              Norwell, MA 02061
                                              (617) 350-6565

                                              Attorney for Defendant
                                              RICARDO ACEVEDO

                                   Certificate of Service

I hereby certify that this document filed through the ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic

Filing (NEF) and paper copies will be sent to those indicated as non registered

participants on the above date.

                                  S/ Michael C. Bourbeau




                                                  5
       Case 1:20-cr-10228-PBS Document 61 Filed 01/31/21 Page 6 of 7

       AFFIDAVIT OF ATTORNEY MICHAEL C. BOURBEAU

I, Michael C. Bourbeau, on oath, declare, depose and say that:

     I am an attorney at law and a member of the bars of the State
of Massachusetts and the State of California, and each and every
federal district and appellate court therein, as well as the United
States Supreme Court. I have been a practicing criminal defense
attorney since 1979.

     On September 10, 2020 I was appointed by this Honorable
Court to represent Mr. Ricardo ACEVEDO pursuant to the Criminal
Justice Act, 18 U.S.C. § 3006A, Dkt. # 9. On September 15, 2020,
the Court entered an Order of Voluntary Detention pending trial,
Dkt. # 12.

     On January 26, 2021 I received an e-mail Deputy U.S.
Marshal Gary Oliveira indicating: “Plymouth County has informed
me defendant: Ricardo ACEVEDO 07934-509 has tested positive for
covid-19...”

      On January 28, 2021 I received notice from Mr. ACEVEDO’s
brother that Mr. ACEVEDO was dangerously being double celled
with another individual who was suffering from Covid-19. Counsel
is also informed and believes that Mr. AVEVEDO’s 40 year old
brother, Alvin Rivera, a co-defendant, suffered from covid and had
serious deadly complications that required hospitalization...a fact
that brings significant fear to Mr. ACEVEDO.

     On the morning of January 29, 2021 I spoke with “Marsha”
from the medical unit at Plymouth who confirmed that Mr.
ACEVEDO was double celled in the quarantine unit with another
covid positive inmate but indicated that there was nothing wrong
with that. She indicated that the nurse goes to that unit “twice a
day” and that a person is moved to a hospital if necessary. She
further indicated that she would get back to me regarding Mr.
ACEVEDO’s medical condition but has not as of this filing.

     I also notified Deputy U.S. Marshal Matthew Dumas
concerning what I learned from Plymouth and he indicated he

                                    1
       Case 1:20-cr-10228-PBS Document 61 Filed 01/31/21 Page 7 of 7

would look into the matter and get back to me. I have not heard
back from the Marshals and therefore filing this motion.

      On January 31, 2021 I spoke by Jurislink with Mr. ACEVEDO
who continues to be in a medically adverse condition. He remains
locked down 23 hours a day in a double bunking situation in a
small cell with another individual who is also ill. He has not seen
nor talked to a doctor, only a nurse checking his temperature and
finally providing tylenol for ongoing headaches.

     I declare under penalty of perjury that the foregoing is true
and correct. Executed this January 31, 2021 at Kingston, MA.

                                        s/Michael C. Bourbeau

                                        Michael C. Bourbeau




                                    2
